Citation Nr: 1123427	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  10-15 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a left knee disorder to include osteoarthritis.

2.  Entitlement to service connection for a left hip disorder to include as due to left knee osteoarthritis.

3.  Entitlement to service connection for a left index finger disorder.

4.  Entitlement to service connection for a lumbar back disorder.


REPRESENTATION

Veteran represented by:	The Retired Enlisted Association,
	South Dakota Department of Military 
	and Veterans Affairs 



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to May 1990.   

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied the Veteran's claims for service connection for a left knee disorder, a left hip disorder secondary to the left knee, a lumbar back disorder and a left index finger disorder.  The Veteran disagreed and perfected an appeal.  In April 2008, the Veteran testified before a local hearing officer at the RO.  A transcript of that hearing has been associated with the Veteran's VA claims folder.

Clarification of issues on appeal

The Veteran originally sought service connection for a left ankle disorder that was denied in the May 2007 rating decision and addressed in the March 2010 Supplemental Statement of the Case.  The Veteran, however, submitted a written statement dated July 2010 seeking to withdraw the claim for service connection for a left ankle disorder.  The withdrawal was received by VA prior to the claim being transferred to the Board for adjudication.  Thus, pursuant to 38 C.F.R. § 20.204 (b) (2) and (3), the withdrawal was effective on the date it was received by VA.  In this case, the record shows that VA received the Veteran's written request on 25 June 2010.   For those reasons, the Board will not address the issue.

FINDINGS OF FACT

1.  A preponderance of the competent evidence supports a finding that the Veteran's left knee disorder is unrelated to his active duty service.

2.  A preponderance of the competent evidence supports a finding that the Veteran's left hip disorder is unrelated to his active duty service.

3.  A preponderance of the evidence supports a finding that the Veteran has no current left index finger disorder.

4.  A preponderance of the evidence supports a finding that the Veteran has no lumbar back disorder.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a left knee disorder is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Entitlement to service connection for a left hip disorder is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

3.  Entitlement to service connection for a left index finger disorder is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  Entitlement to service connection for a lumbar back disorder is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served for more than 20 years in the U.S. Air Force.  He claims that during his active duty service, he suffered knee injuries, injuries to his back and to his left index finger.  He contends that his current disorders are related to the in-service events.  He also contends that his left hip disorder is due to his left knee disorder and he seeks service connection for the hip disorder on a secondary basis.

The Board will first address preliminary matters and then render a decision on the issue on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Veteran in this case was informed in February and March 2007 letters that in order to substantiate his claims for service connection, the evidence must show a current condition, an event or injury during service, and medical evidence of a relationship between the current condition and the event or injury during service.  In addition, both letters further informed the Veteran how VA determines a disability rating and an effective date as required by the Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was also notified in the letters that VA would make reasonable efforts to help him obtain evidence necessary to support his claim, including requests for any pertinent records held by Federal agencies, such as military records, and VA medical records.  Finally, the Veteran was informed that a medical examination would be provided or that a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on his claim.  

With regard to the duty to assist, the record shows that the RO has obtained the Veteran's service treatment records, all private medical records identified by the Veteran and all VA medical records pertaining to the Veteran's claim.  The Board observes that the Veteran has not received a medical examination pertaining to the service connection claims he has raised.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA must provide a VA medical examination in service connection claims when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  As is discussed in greater detail below, the records do not include evidence of current left index finger or lumbar back disorders.  Thus, as to those claims, element (1) of McLendon is not met.  With regard to the Veteran's left knee, there is no evidence of a chronic left knee condition during service; there is a single 30 October 1981 entry indicating that he had a problem but did not complain of pain on 30 October 1981.  All other subsequent reports of physicals or medical histories in the record show no left knee problems were reported or indicated.  Thus, element (2) is not met.  Similarly, there is no evidence during service of any complaints of or treatment for a left hip condition, and therefore, element (2) is also not met for that claim.  For those reasons, the Board finds that the RO did not fail in its duty to assist the Veteran by not providing medical examinations for the claimed disorders.
  
VA has further assisted the Veteran throughout the course of this appeal by providing him and his representative with statements of the case which informed them of the laws and regulations relevant to the Veteran's claim.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The Veteran is represented by a service representative and he presented testimony at a hearing at the RO before a local hearing officer.  For the reasons stated above, the Board finds that the RO has satisfied its duty to notify and assist the Veteran in this case.  The Board will proceed to the merits of the Veteran's claims.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).

In order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability. See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) [service connection may not be granted unless a current disability exists].  A "current disability" means a disability shown by competent medical evidence to exist. See Chelte v. Brown, 10 Vet. App. 268 (1997).  

Service connection - secondary

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2010).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

Left index finger and lumbar back

As noted above, in order to substantiate a claim for service connection, there must be medical evidence of a current disability.  In this case, although the Veteran has contended he is entitled to service connection for his left index finger and his lumbar back, there are no medical records showing that the disorders currently manifest.  The Veteran's claim was received by VA in January 2007.  The Board notes that the Court of Appeals for Veterans Claims (Court) held in McClain v. Nicholson, 21 Vet. App. 319 (2007), that so long as a veteran had a diagnosed disability during the pendency of the claim, service connection criteria requiring a current disability was satisfied.  In this case, there is no evidence after January 2007 indicating that the Veteran has a back disorder or a left index finger disorder.  The claims both fail for that reason.

For the sake of completeness, the Board will briefly address the remaining two Shedden elements. See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has the fundamental authority to decide a claim in the alternative].  The Board observes that the Veteran's service treatment records include August 1978, August 1986 and February 1990 reports of physicals performed on the Veteran; none of those reports indicate anything other than a normal back.  In addition, the Veteran's own reports of medical histories he filled out at the same times also do not indicate any back problems.  The service treatment records include one entry made on 20 September 1982 that indicates the Veteran complained of and was treated for upper back pain, and also include an entry dated 11 November 1972 indicating that the Veteran complained of back pain after playing football.  Neither entry is followed by subsequent treatment for any chronic pain or other condition relating to the Veteran's back.  Indeed, all subsequent reports indicate he had no back problem.  For example, the Veteran indicated on his February 1990 retirement report of medical history that he had no recurrent back pain.

Additionally, there is no entry for any injury to the left index finger.  The only potentially relevant entries are dated 27 August 1971 and 4 September 1971 which describe that the Veteran's left hand had two small abrasions after playing softball.  The Board observes that the Veteran reported in his 12 February 1990 report of medical history that he experienced "swollen [and] painful joints on hands" from hyper extending fingers while playing sports, but also noted that he had not sought treatment.  There was, however, no medical diagnosis of any finger injury or disorder in February 1990 and the physical examination report indicates that the Veteran's upper extremities were normal.  As noted above, there is no evidence that the Veteran complained of or sought treatment for any condition involving his left index finger.  For those reasons, the Board finds that element (2) is not met as to either claimed disorder.

Finally, there is no competent evidence of record that indicates that the Veteran's left index finger or back is related to his active duty service.  Indeed, there is no current condition of record that could relate to his active duty service.  The Board notes that to the extent that the Veteran's statements may indicate such a nexus, there is no evidence the Veteran is competent to make such a statement.  There is no evidence the Veteran has the requisite training, education or experience to make a medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  For those reasons, the Board finds that any such statement is not probative and is outweighed by the lack of medical evidence of any current left index finger or back disorder.

For the reasons stated above, the Board finds that the Veteran's claims for service connection for left index finger and lumbar back disorders are not warranted.

Left knee and left hip

Addressing direct service connection first, the Board notes that Shedden element (1) is satisfied as to both disorders.  A November 2005 VA orthopedic surgery consult indicates the physician assessed the Veteran's left hip and left knee as having osteoarthritis.  Such a condition is not likely to disappear before the date of the Veteran's claim in January 2007.  The Board finds that the evidence is at least in equipoise and finds that element (1) is satisfied as to each.  

With regard to element (2), the Veteran's service treatment record includes a 30 October 1981 entry indicating that the Veteran complained of a left knee problem but it also indicates that he had "no pain now."  There is no other entry included in the Veteran's service treatment records regarding his left knee.  Moreover, there is no entry regarding a left hip injury or left hip pain.  The Board also notes that all subsequent reports of medical history signed by the Veteran indicate normal knees and hips.  The Board finds that element (2) is not satisfied as to both claimed disorder and that the claims fail on that basis alone.

The Board further notes, in the alternative, that there is no medical evidence that links either the left knee or left hip arthritis to any event that occurred during service, nor is there any evidence that the Veteran's arthritis began during service.  The claims fail for lack of evidence of element (3) as well.

The Veteran has also contended that he is entitled to secondary service connection of left hip.  As noted above, Wallin element (1) requires proof of a current disability and as above, there is proof of such a disorder.  Wallin element (2), however, requires that the Veteran have a service-connected disability.  The record clearly shows that the Veteran has no service-connected disability and specifically, the Board has just found that the Veteran's left knee does not warrant service connection.  Thus, Wallin element (2) is not satisfied and the claim fails on that basis as well.

For the reasons stated above, the Board finds that the claims for service connection for left knee, lumbar back, left index finger and left hip disorders are not warranted.


ORDER

Entitlement to service connection for a left knee disorder to include osteoarthritis is denied.

Entitlement to service connection for a left hip disorder to include as due to left knee osteoarthritis is denied.

Entitlement to service connection for a left index finger disorder is denied.

Entitlement to service connection for a lumbar back disorder is denied.
 



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


